Citation Nr: 0728211	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  96-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a service-connected back disability, for the period prior 
to April 25, 2001, including the question of assignment of an 
effective date for a 60 percent rating for that disability 
earlier than said date.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his father

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The initial appeal is taken from a 1994 rating 
decision that confirmed a 10 percent evaluation for a 
service-connected back disorder.  In 1996, the veteran's 
disability rating was increased to 20 percent, effective in 
September 1992.  The veteran continued his appeal and in 
December 2002 the disability evaluation was increased to 60 
percent disabling.  The effective date was eventually 
assigned as April 25, 2001.  The veteran has appealed the 
assignment of this date.  

The case was remanded by the Board in March 2004, returned to 
the Board, and then remanded again in February 2006.  
Substantial compliance with the remand having been completed, 
the case is once again before the Board.  

In May 1996, the veteran and his father testified at a 
personal hearing before a hearing officer at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1. All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran filed the current claim for an increased 
rating for back disability in April 1993. 

3.  Prior to December 21, 1995, the veteran's back disability 
was manifested by significant pain resulting in what at least 
one physician has described as significant disability.  He 
had severe low back impairment, without pronounced 
intervertebral disc disease.

4.  For the period from December 21, 1995 to April 25, 2001, 
the veteran's back disability was manifested by no more than 
moderate limitation of motion of the lumbar spine, without 
severe symptoms or neurological findings.  

5.  In December 2002, the RO increased the rating in effect 
for back disability from 20 to 60 percent.  A July 2003 
rating decision made the 60 percent rating effective April 
25, 2001.

6.  The evidence does not show that there was an 
ascertainable increase in the back disability prior to April 
25, 2001.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the 
veteran, the criteria for a 40 percent evaluation, but no 
more, prior to December 21, 1995 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45 
(2006), 4.71a, Diagnostic Codes (DCs), 5293 (2002), 5292, 
5293, 5295 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for the period of December 21, 1995 to April 25, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45 (2006), 4.71a, Diagnostic 
Codes (DCs), 5293 (2002), 5292, 5293, 5295 (2003).

3.  An effective date for a 60 percent rating for that 
disability earlier than April 25, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.1, 4.7, 4.40, 4.45 (2006), 4.71a, Diagnostic Codes (DCs), 
5293 (2002), 5292, 5293, 5295 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that the veteran's current claim 
for an increased rating was filed prior to the passage of the 
VCAA.  Therefore, it was impossible for VA to issue a VCAA 
compliant letter prior to initial consideration of that 
claim.  

VA advised the veteran of the essential elements of the VCAA 
in a March 2004 letter, which was issued after the initial 
consideration of the claims on appeal.  This letter was sent 
subsequent to a March 2004 remand by the Board to ensure 
compliance with the VCAA.  In this letter, VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating and a claim for an earlier effective date.  
VA also told him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims, but that he must provide enough information so that 
VA could request any relevant records.  VA told him that it 
was responsible for obtaining any evidence held by a federal 
government agency.  The veteran was informed that if he had 
any evidence in his possession pertaining to the claims, he 
should submit it to VA.

As noted above, the March 2004 VCAA letter was issued after 
the initial determination of the claims on appeal; however, 
any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in September 2005, when the RO issued 
a supplemental statement of the case.  The case was then 
again remanded by the Board in February 2006 to ensure the 
duties under the VCAA were fully complied with.  After 
additional records were obtained, the case was readjudicated 
by the RO in March 2007, when it issued another supplemental 
statement of the case.  For these reasons, the veteran has 
not been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2004 notification letter did 
not include notice as to all of these elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, supra.  
The veteran was awarded service connection for a back 
disability in 1992; therefore, the first three elements are 
not in dispute.  The veteran is appealing the degree of 
disability, demonstrating that he has actual knowledge of 
this element.  Finally, the veteran was given notice as to 
effective dates in the March 2004 notification letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Social Security Administration records, private medical 
records, service medical records, hearing transcripts, and a 
statement from the veteran's father.  The Board notes that 
the veteran's claims file was lost during this appeal, and 
has apparently been restored.  This case has been remanded 
twice to ensure that all relevant records have been obtained.  
VA examinations were provided in connection with this case.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran injured his back while serving as an officer in 
the United States Marine Corps.  He was granted service 
connection for a back disability in March 1992, and now 
asserts that this disability is worse than currently 
evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating intervertebral disc disease and 
injuries of the spine were amended in September 2002 and 
September 2003, respectively.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 23, 2002 and 
September 26, 2003, neither the RO nor the Board could apply 
the revised rating schedule.

The former provisions of DC 5293, in effect before 
September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
DC 5293, a 20 percent evaluation necessitates evidence of 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).  

Under the provisions of DC 5292, in effect before 
September 26, 2003, a 20 percent evaluation is assigned for 
moderate limitation of motion of the lumbar spine.  The 
highest rating allowable pursuant to this diagnostic code, 
40 percent, will be awarded upon evidence of severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a 20 percent evaluation with 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
The highest rating allowable under this diagnostic code, 
40 percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).  

Under DC 5003 (2003), degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined and not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the competent medical evidence does not 
show ankylosis of any segment of the spine or residuals of a 
fractured vertebra, and the veteran has not asserted that he 
has either of these conditions.  Therefore, the diagnostic 
codes relevant to those disabilities are not applicable to 
the veteran's claim.  

After a careful review of the evidence, the Board finds that 
with resolution of reasonable doubt in favor of the veteran, 
a 40 percent disability evaluation is warranted to December 
21, 1995.  To this extent the appeal is granted.  The 
preponderance of the evidence is against a finding that the 
veteran warrants an evaluation in excess of 40 percent to 
December 21, 1995, or in excess of 20 percent as of December 
21, 1995.  The record shows that the veteran's symptoms were 
more severe prior to December 21, 1995, when he first started 
receiving radiofrequency (RF) denervation treatment from his 
private neurologist. 

A. Period ending December 21, 1995

A June 1993 VA examination shows a diagnosis of chronic 
dorsal and lumbar pain, and noted that the veteran had full 
spinal motion.  While the veteran's range of motion was not 
initially significantly affected, the veteran has submitted 
evidence showing that the symptoms of his back disability 
were quite disabling before a private physician found a 
treatment regime that worked for him.  

At his May 1996 hearing, when asked by his representative if 
he came out of the Marine Corps in a lot of pain, the veteran 
replied that he came out "bedridden."  He further explained 
that at one point he had a catheter surgically implanted to 
allow him to inject morphine into his system so that he could 
stand up and sit in class, this has been verified by medical 
evidence.  After the veteran's catheter was removed, he 
reports that he was once again bedridden, and was 
hospitalized for eighteen days in 1993.  After the 
hospitalization, a physician prescribed a six week 
recuperation period.  The veteran's father offered testimony, 
and submitted a letter, stating that while the veteran used 
to be very active and only slept when "driven to it by 
exhaustion," now he comes home from work and "collapses 
into bed," sleeping until the next morning.  He further 
recounted how his son had endured three separate emergency 
hospitalizations and uncountable injections to help control 
his pain.

The medical evidence of record supports an evaluation of 
40 percent, but no more, prior to December 21, 1995.  For 
example, in June of 1995 the medical director of the Hospital 
for Joint Diseases Orthopaedic Institute submitted a letter 
stating that following an inpatient hospitalization during 
March and April 1993, the veteran "continued to suffer with 
pain and [was] still significantly disabled by this."  

While the veteran's disability may not meet all the symptoms 
listed, with resolution of reasonable doubt in favor of the 
veteran, the Board finds that the disability picture more 
nearly approximates the criteria required for a 40 percent 
evaluation for severe lumbosacral strain.  See 38 C.F.R. 
§§ 4.7, 4.40, 4.45.  The Board also finds that the 
preponderance of the evidence does not support a finding that 
the veteran warrants an evaluation in excess of 40 percent 
for the period of time in question.    

The only way the veteran would warrant an evaluation in 
excess of 40 percent for the relevant period would be if he 
had pronounced intervertebral disc syndrome with persistent 
symptoms consistent with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293 (2003).  

Private medical records from December 1992 and VA examination 
from June 1993 show no neurological defects.  At his May 1996 
hearing, the veteran testified that he does have spasms at 
times.  The Board does not doubt the veteran's sincerity; 
however, the evidence of record certainly does not support a 
finding that the veteran has persistent neurological symptoms 
and little intermittent relief.  Accordingly, an evaluation 
in excess of 40 percent is not in order.  Moreover, muscle 
spasms on extreme forward bending is contemplated in the 20 
percent rating assigned for a lumbosacral strain.  There is 
no evidence of neurological findings or other impairment 
warranting assignment of the 60 percent rating.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 40 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's back disability; indeed, pain is one of the reasons 
the veteran's disability rating is being increased for the 
relevant period.  Nevertheless, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected back disability are contemplated in the 
40 percent rating assigned by this decision. 

B. Period beginning December 21, 1995

Medical evidence and statements by the veteran confirm that 
December 21, 1995, the veteran had the first of many RF 
denervation procedures.  In a detailed history of his 
disability, and other documents, the veteran has stated that 
between approximately 1996 and 2001, denervation procedures 
combined with medication provided significant relief of the 
symptoms of his back disability.  This is supported by the 
available medical records.  For example, VA outpatient 
records from August 1998 show that the veteran was able to 
flex his back fully without complaint of pain; outpatient 
records from July 1999 show normal flexion and extension of 
the veteran's back and that he reported his back pain had 
been fairly manageable; and outpatient records from April 
2000 show that at that time the veteran had some pain, and 
that flexion was almost full, but extension was moderately 
restricted.  The Board notes that medical records do suggest 
that the veteran had some exacerbations of his symptoms 
during the period before April 2001; however, 38 C.F.R. § 4.1 
states that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

For an evaluation in excess of 20 percent, the veteran would 
have to show severe limitation of motion of the lumbar spine; 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; or severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing of irregularity of joint 
space, or some of the above with abnormal motility on forced 
motion.  See 38 C.F.R. § 4.71a, DCs, 5293 (2002), 5292, 5295 
(2003).  

The competent medical evidence of record shows that during 
the relevant period the veteran did not have severe 
limitation of motion.  In fact, most of the reports show that 
the veteran had normal flexion of the spine.  Likewise, the 
competent medical evidence does not support a finding of 
either severe intervertebral disc syndrome or severe 
lumbosacral strain during the relevant period.  The medical 
evidence and the veteran's own statements show that during 
this time, the veteran's treatment regime provided 
significant relief of his symptoms.  Accordingly, an 
evaluation in excess of 20 percent is in order from December 
21, 1995 until the treatment regime failed to adequately 
address the veteran's symptoms.  The question of when the 
veteran's disability increased from 20 percent disabling to 
60 percent disabling is the subject of the forthcoming 
discussion on the proper effective date of the award of a 
60 percent disability rating.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  Nevertheless, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected back disability are contemplated in the 
20 percent rating currently assigned.  

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 40 percent evaluation to December 21, 1995, and a 
20 percent evaluation from that date until the award of a 
60 percent evaluation, the Board finds that the preponderance 
of the evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an evaluation in excess of these amounts during these 
periods and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
Section 4.1 of title 38 of the United States Code states 
that, "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warranted the above evaluations for a back 
disability are clearly contemplated in the Schedule and that 
the veteran's service-connected disability has not been so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 

III. Earlier Effective Date

Service connection is currently in effect for back 
disability, rated as 60 percent disabling as of April 25, 
2001.  The veteran asserts that this award should be 
effective at an earlier date.

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400; see also 
38 U.S.C.A. § 5110(a).   

Section 5110(b)(2) of title 38 of the United States Code 
specifically states that in cases involving a claim for an 
increased evaluation, the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.

With respect to rating impairment caused by service-connected 
disability, those evaluations are determined by the 
application of a schedule of ratings, which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. 
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants an effective date earlier than April 25, 
2001 for the award of a 60 percent disability evaluation for 
his service-connected back disability.  The veteran first 
filed his claim for an increase in January 1993, and as 
explained below, the Board finds that he was first entitled 
to a 60 percent evaluation no earlier than April 25, 2001.  
As such, the proper effective date is the later of the two - 
April 25, 2001.  

As explained in the preceding section, the veteran did not 
warrant a 60 percent evaluation on a medical basis prior to 
December 21, 1995.  In a detailed history of his disability, 
and other documents, the veteran has stated that between 
approximately 1996 and 2001, denervation procedures combined 
with medication provided significant relief of the symptoms 
of his back disability.  This is supported by the available 
medical records.  For example, VA outpatient records from 
August 1998 show that the veteran was able to flex his back 
fully without complaint of pain; outpatient records from July 
1999 show normal flexion and extension of the veteran's back 
and that he reported his back pain had been fairly 
manageable; and outpatient records from April 2000 show that 
at that time the veteran had some pain, and that flexion was 
almost full, but extension was moderately restricted.  The 
Board notes that medical records do suggest that the veteran 
had some exacerbations of his symptoms during the period 
before April 2001; however, these exacerbations are 
considered in the rating criteria.  See 38 C.F.R. § 4.1.

A June 2001 letter from the veteran's private physician, who 
at that time had treated the veteran for his back pain for 
more than 5 years, sums up the evidence rather well.  In this 
letter the physician states that radiographic and other 
imaging studies from the time of the veteran's 1989 injury in 
the Marine Corps to June 2001 revealed no abnormality and 
that physical examination, neurological examination, and 
laboratory studies had been, in essence, normal.  He notes 
that RF denervation in combination with medication stabilized 
the veteran's symptoms, and he was able to marry and obtain a 
position with IBM.  During the year prior to the letter, the 
veteran started experiencing gastrointestinal distress which 
necessitated a reduction in opioids, causing the recurrence 
of thoracolumbar pain, which responded to a significant 
degree to RF denervation.  However, in recent weeks (prior to 
June 2001) the veteran developed paresthesia and non-specific 
lumbosacral pain.  According to a history provided by the 
veteran, he stopped work at IBM on April 25, 2001, due, in 
part, to back pain. 

At a March 2001 VA examination, the veteran complained of 
localized upper back pain that was progressively worsening.  
The examination showed that at the time of the examination, 
the veteran had flexion to 80 degrees with pain at end range.  
The examiner did not note any pain on motion, additional 
limitations, or neurological abnormalities.  A VA examination 
in October 2002 showed much more severe symptoms.  The 
findings in this later examination ultimately resulted in the 
veteran being awarded the 60 percent disability evaluation.     

Simply put, in March 2001 the veteran was given a VA 
examination which did not show results consistent with a 
60 percent evaluation.  Other medical records support these 
findings.  Reports from after April 2001 show the veteran's 
symptoms to be worse.  The veteran and his physician have 
both indicated that his condition became worse around April 
2001, and the veteran leaving his position at IBM is further 
evidence that the veteran's condition had worsened.  Based on 
the above, the Board finds that the date as of which it is 
factually ascertainable that an increase in disability 
occurred is not prior to April 25, 2001.  Accordingly, the 
effective date of April 25, 2001 for the award of a 
60 percent disability evaluation is proper, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation of 40 percent, but no more, 
prior to December 21, 1995 for back disability is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

Entitlement to an evaluation for back disability in excess of 
40 percent prior to December 21, 1995, and 20 percent from 
December 21, 1995 to April 25, 2001 is denied.

An effective date for a 60 percent rating for that disability 
earlier than April 25, 2001, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


